EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No.137 to Registration Statement No. 33-572 on Form N-1A of our reports dated as indicated on the attached Appendix A relating to the financial statements and financial highlights of the Funds listed on the attached Appendix A, certain of the Funds constituting Eaton Vance Municipals Trust (the “Trust”), appearing in the Annual Report on Form N-CSR of the Trust for the year ended September 30, 2011, and to the references to us under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts January 26, 2012 EXHIBIT (j) Appendix A Report Date Fund November 17, 2011 Eaton Vance California Municipal Income Fund November 17, 2011 Eaton Vance Massachusetts Municipal Income Fund November 17, 2011 Eaton Vance New York Municipal Income Fund November 17, 2011 Eaton Vance Ohio Municipal Income Fund November 21, 2011 Eaton Vance National Municipal Income Fund
